                                     Case 1:21-mj-00257-ZMF Document 5 Filed 02/26/21 Page 1 of 1

 AO 442 (Rev. 11/11) Arrest Warrant




                                                      UNITED STATES DISTRICT COURT
                                                                                    for the

                                                                         District of Columbia

                            United States of America
                                       v.
                                                                                      )     Case: 1:21-mj-00257
                                 Jackson Kostolsky                                    )     Assigned to: Judge Faruqui, lia M
                                                                                      )     Assign Date: 2/23/2021
                                                                                      )     Descripl,ion: COMPLAINT W/ARREST WARRANT
                                                                                      )
                                                                                      )
                                          Defendant


                                                                     ARREST WARRANT
To:            Any authorized law enforcement officer


               YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                   Jackson Kostolsky
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                      o     Superseding Indictment         o    Information      o   Superseding Information          N Complaint
o     Probation Violation Petition                       o   Supervised Release Violation Petition         o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

 18 U.S.C. § 1752(a)(I) and (a)(2) - Knowingly Entering or Remaining in any Restricted Building or Grounds
 Without Lawful Authority;
 40 U.S.C. § 5104(e)(2)(D)                         and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds.


                                                                                                                            2021.02.23
                                                                                                                            18:45:26 -05'00'
Date: _--,O""2",-,12.."3"-,/2,,,,O,-,,,2~1 __
                                                                                                            Issuing officer's signature

City and state:                 ____            ~VV~a~s~h=in~=on=~D~.~C~.
                                                                       _                         Zia M. Faru9_!!!,U.S. Magistrate Judge
                                                                                                             Printed name and title


                                                                                   Return

              This warrant was received on               (date)   cd /,q Y /.2 (
at   (city and state)           A t le.4 iN"d             PUlA     (if vSt.;:
Date:        ~     /d. (.).21
                   i        I
